Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 1 of 13 PageID #: 9753




                                          REDACTED - PUBLC VERSION
                                          Filed: May 12, 2020
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 2 of 13 PageID #: 9754
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 3 of 13 PageID #: 9755
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 4 of 13 PageID #: 9756
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 5 of 13 PageID #: 9757
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 6 of 13 PageID #: 9758
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 7 of 13 PageID #: 9759
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 8 of 13 PageID #: 9760
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 9 of 13 PageID #: 9761
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 10 of 13 PageID #: 9762
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 11 of 13 PageID #: 9763
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 12 of 13 PageID #: 9764
Case 1:19-cv-00044-LPS Document 279 Filed 05/12/20 Page 13 of 13 PageID #: 9765




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on March 11,

2019, upon the following in the manner indicated:

Sue L. Robinson, Esquire                                               VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

James W. Dabney, Esquire                                               VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs



                                            /s/ Brian P. Egan
                                            _______________________________
                                            Brian P. Egan (#6227)
